 82DECISIONSOF NATIONALLABOR RELATIONS BOARDweight of the evidence tends to support the conclusion that this state-ment was made.It is clear from the record that the Petitioner filed a petition on May3, 1954, after an initial request for recognition and bargaining, andwithdrew that petition on May 18, 1954. The present petition wasfiled on June 14, 1954, and hence more than 10 days after the Peti-tioner's initial request for recognition and bargaining. It was, there-fore, untimely under theGeneral Electric X-Ray 1rule with respectto the contract executed on June 11, 1954.The Board has on occa-sionsuspended the operation of this rule where extenuatingcircum-stances were present .2 It may be asserted that in view of the Em-ployer's promise to bargain without an election among its employees,extenuating circumstances exist which justify obviating the applica-tion of the 10-day rule.While the Board has normally regarded afactual situation such as this sufficient to come within the exception,the evidence at the hearing in the presentcaseindicated that the Pe-titioner by its conduct encouraged the Employer and the Intervenorto execute the very contract it now contends should not bar its petition.Under the circumstances, particularly in view of what transpired atthe meeting of the representatives of the parties on June 11, 1954,we find no warrant for suspending the operation of theGeneral Elec-tricX-Rayrule.Indeed, it is precisely situations such as the presentone that illustrate the salutary effect of the rule requiring petitionsto be filed within 10 days after the initial request for recognition andbargaining.Failure to conform to this well-established Board re-quirement frequently lead, as it did here, to factual disputes that wouldotherwise not have occurred.Accordingly, we find that the contract of June 11, 1954, is a bar tothe petition filed June 14, 1954, and therefore precludes a present de-termination of representatives.We shall therefore dismiss thepetition.[The Board dismissed the petition.]167 NLRB 997.9 Arrow CandyCo., 100 NLRB 573 ;Chicago Bridge & Iron Company,88 NLRB 402.BONNAZ, HAND EMBROIDERERS,TUCKERS,STITCHERS,PLEATERS UNION,LOCAL66,INTERNATIONAL LADIES' GARMENT WORKERS' UNION, AFL;ZACHERY L. FREEDMAN AND GEORGE TRIESTMAN,AGENTSandGEMSCO,INC.Case No. O-CC-293. January 6,1966Decision and OrderOn August 27, 1954, TrialExaminerArthur Leffissued his Inter-mediateReport in the above-entitledproceeding,finding that the Re=111 NLRB No. 11. BONNAZ, HANDEMBROIDERERS, ETC.83spondent Union and Respondent Triestman had engagedin and wereengaging in certain unfair labor practices within the meaning of Sec-tion 8 (b) (4) (C) of the Act, and recommending that they cease anddesist therefrom and take certain affirmative action as set forth in thecopy of the Intermediate Report attached hereto. The Trial Examineralso found that Respondent Freedman had not engaged in any allegedunfair labor practices and recommended that the complaint be dis-missed as to him. Thereafter, the Respondent Union and RespondentTriestman filed joint exceptions to the Intermediate Report and abrief.'The Company filed a memorandum in support of the Inter-mediate Report.-The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.2OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents,Bonnaz,Hand Embroider-ers, Tuckers, Stitchers, Pleaters Union, Local 66, International Ladies'Garment Workers' Union, AFL, and its officers, representatives, suc-cessors, assigns,and agents, including George Triestman, shall:1.Cease and desist, during the effective period of the certificationissued by the Regional Director of the National Labor Relations Boardon October 15, 1953, in Case No. 2-RM-535, or any other certificationby the Board of a bargaining representative other than the RespondentUnion for employees of Gemsco, Inc., from inducing or encouragingthe employees of Gemsco, Inc., or of any other employer, to engage ina strikeor concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work on anygoods,,materials, or commodities, or to perform any services, wherean object thereof is forcing or requiring Gemsco, Inc., torecognize orbargainwith the Respondent Union as the representative of any em-ployees in the collective-bargainingunitcovered by such certification.2.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :1The Respondents also requested oral argumentThis request is hereby denied as therecord, the exceptions, and the brief, in our opinion, adequately present the issues and thepositionsof the parties.2However, we find it unnecessary to consider the Trial Examiner's finding that Sec-tion 8(b) (4) (C) would be violated even if the object of the Union's picketing were toseek only future recognition when authorized by law.344056-55-vol. 111-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Post in conspicuous places in the business office in New YorkCity of the Respondent Union, including all places where notices orcommunications to members are normally posted, copies of the noticeattached to the Intermediate Report marked "Appendix." I Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by an official representative ofthe Respondent Union and individually by the Respondent Triestman,be posted immediately upon receipt thereof and maintained for a pe-riod of sixty (60) consecutive days thereafter.Reasonable steps shallbe taken by the said Respondents to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what steps thesaid Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dis-missed insofar as it alleges that Zachery L. Freedman violated Section8 (b) (4) (C) of the Act.3 This notice shall be amended by substituting for the words "The Recommendations ofa Tiial Examiner" the words "A Decision and Order " In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe voids "Pursuant to a Decision and Oider" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order "Intermediate ReportSTATEMENT OF THE CASEA charge having been filed by Gemsco, Inc., herein called the Company, againstthe above-captioned Union and agents thereof, herein called the Respondents, theGeneral Counsel issued a complaint alleging that the Respondents had engaged inunfair labor practices affecting commerce within the meaning of Section 8 (b) (4)(C) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat. 136,herein called the Act.The Respondents filed an answer denying the commissionof the alleged unfair labor practices.A hearing was held on June 21 and 22, 1954,atNew York City, before Arthur Leff, the Trial Examiner duly designated by theChief Trial Examiner.All parties were represented at the hearing by counsel andwere afforded full opportunity to examine and cross-examine witnesses, to presentoral argument, and thereafter to file briefs as well as proposed findings of fact andconclusions of law.At the close of the hearing, ruling was received on a motion ofthe Respondents to dismiss the complaint for failure of proof.The motion is nowdisposed of in accordance with the findings of fact and conclusions of law madebelow.Briefs were received from the General Counsel, the Respondents, and theCompany on July 23, 1954.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGemsco, Inc., a New York corporation with its principal office and place of busi-ness at 395Fourth Avenue, New York City, is engaged in the manufacture and saleof insignia,regalia, industrial emblems, and related products.During 1953 theCompany's purchases of materials exceeded $1,000,000 in value, and the value ofits sales of finished products also exceeded that amount.Over 66 percent in valueof the materials purchased was transported to the Company'sNewYorkplant ininterstate commerce from States of the United States other than the State of NewYork.Approximately 75 percent of the Company'sfinished products was trans-ported in interstate commerce from its New York plant to States of the United BONNAZ, HAND EMBROIDERERS, ETC.855States other than the State of New York. It is found that the Company is engaged incommerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDIt is agreed by all parties, and it is found, that Bonnaz, Hand Embroiderers, Tuck-ers,Stitchers,PleatersUnion, Local 66, International Ladies' Garment Workers'Union, affiliated with the American Federation of Labor, i3 a labor organizationwithin the meaning of Section 2 (5) of the Act. It is also agreed that the individualRespondents, Zachery A. Freedman and George Triestman, are respectively the pres-ident and the business representative of the said Local 66, and, as such, agentsthereof within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. Events preceding the picketingThe Company occupies the sixth and seventhfloorsof a loft building located at395 Fourth Avenue, New York City, where it employs approximately 135 employees,of whom about 85 are in the bargaining unit referred to below. The principals ofthe Company also own and control a number of other companies-among them,Benson Manufacturing Company-which share thesame space.The other com-panies areused, however, primarily for selling purposes.They do not have anyemployees of their own.On October 15, 1953, the Board certified Ann Sabino, an individual employed bythe Company, as the collective-bargainingrepresentative of the Company's employeesin a unitcomposed of its production, processing,maintenance,shipping,receiving,and factory clerical employees.The certification was issued following a consent-election agreement and a Board-conducted election in a representation proceedinginstituted by petition of the Company in Case No. 2-RM-535. It appears thatabout the time the petition was filed, or shortly before, the Union had engaged inpicketing another concern in the same business-the Mars Corporation-as a preludeto securingrecognition and a contract from that Company.Before Sabino's certification, the Unionengaged inno effort toorganizethe Com-pany's employees.The Union first appeared upon the scene on November 24, 1953,when George Triestman, businessagentand organizer for Local 66, called on LouisElkies, the Company's president.Triestman advised Elkies that his local had enteredintocollective-bargaining contracts with a number of other companies in the sameline of work; stated that his local considered it its duty and obligation to make con-tractswith all companies that employed bullion workers; 1 and indicated that hislocalwas interested in obtaining a contract with the Company covering employeesin that category.Elkies informed Triestman that only a small portion of the Com-pany's employees fell in that category, but made nomention ofthe existing Boardcertification which covered such employees among others, a fact of which Triestmanwas then unaware. Elkies told Triestman that he would have to take up the matterwith his labor relations consultant.He suggested that Triestman communicate withhim again in about a week.2Up until the time of Triestman's visit, no contract had been executed between theCompany and Sabino, although negotiations for a contract had beengoing on sinceOctober, according to the Company.On December 3, 1953, the Company and Sa-bino entered into a collective-bargaining contract covering the employees in theunit for which Sabino was certified for a term beginning January 1, 1954, and endingDecember 31, 1955.When Triestmanagaincommunicated with Elkies about a week after hisinitialvisit,Elkies referred him to Leopold L.Balleisen,the Company's labor relationsconsultant.Triestman calledon Balleisenon December 17, 1953. To some extent1Bullion workers make gold or other metallic embroidered emblems and insignia.2There is a conflict between the testimony of Elkies and Triestman as toexactly whatwas said at their meeting on this occasion.In the main,I have credited Elkies' versionwhich seems to me the more plausible one.Accordingto Triestman,he merely InformedElkies that he was there on a good-will visit to acquaint Elkies with"the kind of a unionthat is about to attempt to induce his workers to become members thereof,"and askedElkies not to interfere with the Union's organizational effortsTriestman denied thathe requested or suggested recognition or a contractOn cross-examination,however,Triestman concededthat Ellaestold him he would have to consult his labor relations con-sultant before giving Triestman an answer.From this alone I am satisfied that Triestmanmust have at least by clear implication,if not expressly,indicated a request for recognitionand a contract. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe testimony of the two is in conflict as to whatwas said.Balleisen testified thatTriestman demanded recognition by the Companyand a contract,explaining thatwhen the Union had signed up others in the industry, it had pledgeditself to organizethe remainder of the industry so that labor costs might be fixed andbusiness con-ditions stabilized.Triestman denied making any such demand.According to him,the purpose of his visit was simply to adviseBalleisen thatthe Union was aboutto induce the Company's employees to join and wanted the Company to refrainfrom interfering with its efforts-and that is what he toldBalleisen.Triestman'stestimony as to the purpose of his visit impressesme as implausible.I am satisfiedfrom all the evidence I deem credible that his real purpose was to enlist the Com-pany's cooperation in obtaining recognition and a contract for the Union. It maybe that he avoided expressing in precise words a demand to that effect, but, if so,itwas unnecessary for him to do so, for he was dealing with a person who wasequally sophisticated in the field of labor relations.Regardless of the precise wordshe used, I have no doubt that such was the thought he intended to convey, and thatBalleisen correctly so understood it.As to the remainder of the conversation,Balleisen's testimony is substantially uncontradicted.Balleiseninformed Triestmanof the existing certification and contract, but refused to supply the name of thecertified bargaining agent.The information, conveyed to him for the first time,that another bargaining agent had been recognized, apparently angered Triestman.He told Balleisen that his organization did not "recognize" the jurisdiction or cer-tification of any bargaining agent other than one affiliated with the Union's Inter-national.He reminded Balleisen that another company in the industry-the MarsCorporation-which had initially resisted the Union had begged to recognize theUnion after a picket line had been placed about its place of business.And whenBalleisencontinued to insist that the Company could do nothing to impair theexisting certification and contract, Triestman stated that if that were the Company'sattitude, he would have to accomplish his objective "the hard and the tough way."Before leaving, Triestman proposed to make a "deal" with the Company, suggestingthat if the Company would give him the bullion workers, embroiderers, and bonnazworkers, totaling about 12 employees, he would forget about the rest of the shop.When Balleisen refused, Triestman walked out, reiterating, "Well, we will haveto do it the tough way."B. The picketingDuring the next 2 months, the Company heard nothing further from the Union.In the meantime, so far as appears, the Unionengaged inno organizational effortsamong the Company's employees.On February 15, 1954, the Union began to picket the entrances to the loft buildingin which the Company is housed. Picketing thereafter continued on every businessday, at least until June 22, 1954, when the United States District Court for theSouthern District of New York, in a proceeding instituted by the Board underSection 10 (1) of the Act (Civil No. 93-47), granted the Board's petition for atemporary injunction restraining the Respondents from engaging in such conductpending final adjudication by the Board of the issues of this case.Pickets were stationed at each of the two entrances to the buildings, one leadingto the regular passenger elevators, the other to the freight elevator, but both usedby the Company's employees.The picketing was not confined to the hours whenthe Company's employees ordinarily enter or leave the building.The Company'sregularworking hours are from 9 a. in. to 5:25 p. m., with staggered lunchperiods between noon and 2 p. in., and, except for errand boys, employees remainin the building during working hours.Picketing was, however, conducted con-tinuously between the hours of 8:30 a. in. and 5:30 p. in.The pickets, none ofwhom were company employees, carried signs which initially read as follows:This is OrganizationalPICKETINGWe appeal to the workers ofGEMSCOto join our union & enjoy our benefitsCollective Bargaining will be requestedwhen authorized by lawEmbroiderers UnionLocal 66135W., 33 St.I.L. G. W. U.A. F. of L. BONNAZ, HAND EMBROIDERERS, ETC.87At about the end of the second week of picketing,after the Company had instructeditsvendors to address shipments intended for it to Benson Manufacturing Co., orone of its other affiliated companies,the picket signs were revised to add immedi-ately after "Gemsco," "Also Benson Mfg. Co., 391-401-4th Av."Although he did not himself engage in picketing,Triestman,one of the individualRespondents,was admittedly in charge of the picketing activities of those who did.During the first 2 days of picketing,the pickets handed out to employees enteringand leaving the building leaflets and circulars explaining the benefits of unionization.Such individual employee solicitation, however, was thereafter discontinued.So far as appears,none of theCompany's employees ceased or suspended the per-formance of their work as a result of the picketing.The picketing, however, didhave an impact on shipments and deliveries to and from the Company's place ofbusiness.Truckdrivers and deliverymen with orders to pick up or delivermerchan-dise at the Company's place of business found it necessary to cross the Union's picketline.The record shows that in many instances they refused to do so.As a result,the Company experienced numerous difficulties and delays with that part of its busi-ness operations.The pickets made no effort physically to interfere with truckdrivers and delivery-men who called at the Company's premises to receive or deliver merchandise, andin the main relied on the picket signs to induce a refusal on the part of such truck-drivers and deliverymen to cross the picket line.There is testimony, however, thatI find credible though disputed by the pickets, reflecting that the pickets on frequentoccasions supplemented their picketing by oral appeals to truckdrivers to refrainfrom making deliveries to the Company.Thus, four different Company employees testified to a like number of specificinstances where they had observed pickets accost truckdrivers and urge them not tomake deliveries to the Company.Moreover, another witness, Lewis Grey, a deliveryboy for a concern with which the Company did business, and a clearly disinterestedwitness, also testified to a specific incident in which he had been stopped by a picketon his way to the Company's premises, had been told the Company was on strike,and had been requested (successfully) not to make his delivery.The testimony ofthese witnesses is credited.Thus, too, Daniel Tehan, the head of a small trucking company with offices adjacentto the place of picketing, and a disinterested witness, testified credibly as follows:From his place of business Tehan was in a position to observe the picketing through-out its duration.On numerous occasions he overheard pickets ask truckdrivers anddeliverymen whether their shipments were for the Company.Upon receiving anaffirmative answer, the pickets would point out that they were engaged in organiza-tional picketing or an organizational strike against the Company.On occasionswhen a deliveryman or truckdriver nevertheless insisted upon completing his ship-ment, the picket would ask him for his name and the number of his local, and wouldnote that information,if supplied,on a slip of paper.Tehan's testimony concerning the requests made of truckdrivers for their namesand union affiliations is substantially corroborated by two of the employee witnessesreferred to above, whose testimony reflects that that was done on the occasions ofthe specific incidents described by them.Though various witnesses for the Respond-ents denied generally that pickets had been authorized to, or did, ask for names andlocal numbers of Teamsters crossing the picket line, I do not credit their denials.Tehan and the witnesses testifying concerning specific incidents impressed me as tell-ing the truth.Their testimony,moreover,is bolstered by other record evidence indi-cating that the Union succeeded in obtaining official cooperation in respecting itspicket line from at least one Teamster local.William J. Cahill, New York manager of Midwest Freight Forwarding Company,the common carrier that had handled a substantial portion of the Company's ship-ments for at least 12 years, testified credibly, and it is found, that after the picketline was established his drivers refused to cross it, and that he was advised by a rep-resentative of the Teamsters'local with which his company was under contract thatthe Union's picket line was a bona fide one.As a result Midwest suspended its busi-ness dealings with the Company.Cahill explained that under his company's col-lective-bargaining agreement with its employees'bargaining representative,it couldnot require its truckdrivers to cross a picket line approved by such representative as abona fide one, and that a stipulation in his company's tariffs also excused the companyfrom any obligation to accept shipments from a place of business being picketed.According to Cahill,the determination of whether a picket line is a bona fide one isnormally made by the Central Trades Council. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnalysis and ConclusionsSection8 (b) (4) (C)makes it an unfair labor practice for a labor organizationor its agentsto engage in, or to induce or encourage the employees of any employer toengage in, a strike or a concerted refusal in the course of their employment touse,manufacture,process, transport,or otherwise handle or work on any goods,articles,materials,or commodities or to perform any services,where an objectthereof is:forcing or requiring any employer to recognize or bargain witha particular labor organization as the representative of his employees if anotherlabor organization has been certified as the representative of such employeesunder the provisions of section 9.The position of the General Counsel and the Company is that the Union's picketingand related activities described above constituted conduct within the interdictionof Section 8 (b) (4) (C).With that position the Respondents take issue.Theycontend the Union was engaged merely in organizational picketing.Such picketing,they say, neither had the object of forcing the Company to recognize or bargainwith the Union, nor was it of a kind that might be said to constitute inducement andencouragement of employees to engage in strike activity.The Respondents contend,moreover,that Section8 (b) (4) (C)is inapplicable to this situation in any event,because the certified representative here is an individual and, as such,according totheir view,not "another labor organization"within the meaning of that section.The fact that the picketing was labeled by the Union as "organizational" is, ofcourse, not dispositive.Cases are not decided by symbols.There is obviously nomerit to the Respondent's claim thatallorganizational picketing,regardless of itscharacter and the circumstances in which it is conducted,is immune from restraintboth under Section 7 of the Act and under the first amendment to the Constitutionof the United States.Section8 (b) (4) (C)in situationswhereit is applicable pro-vides an express limitation on Section 7 rights3And the Supreme Court has ruledthat picketing is not entitled to constitutional protection where it is conducted infurtherance of an unlawful objective.InternationalBrotherhood of ElectricalWorkers v. N. L. R. B.,341 U. S. 694,Giboney v. Empire Storage Co.,336 U. S. 490.When in conflict with Section 8 (b) (4) (C),organizational picketing may be en-joined in the same manner as other illegal conduct. The only question here is whetherthe Union's picketing was such as to constitute an unlawful inducement and encour-agement within the ban of that section.On the facts of this case,I am satisfied thatthat question must be answered in the affirmative.Thoughin form the picket signs simply appealed to company employees to jointhe Union, and though there is no independent evidence that company employeeswere otherwise ever specifically requested to engage in a strike or a concerted refusaltowork, established Board authority nevertheless requires the conclusion thatthe picketing in itself constituted an inducement and encouragement to the employeesof the Company to engage in a strike or other concerted refusal to perform servicesfor their employer. SeeInternational Brotherhood of Teamsters,etc. (Union Chev-roletCompany),96 NLRB 957;Breweryand Beverage Drivers, etc.(WashingtonCoca Cola Bottling Works, Inc.),107 NLRB 299. In the words of the Board in theCoca Colacase,the "broad argument,that picketing...is aimed only at publiciz-ing a labor dispute and not at inducing work stoppage by employees who are re-quired in their regular employment to cross the picket line, has been too often rejectedto require further elaboration here."In any event,it is to be noted that the inducement and encouragement of whichSection 8 (b) (4) (C)speaks is not confined to employees of the particular em-ployer from whom bargaining recognition is sought,but extends"to employees ofany employer."Thus, even if it could be said that the picketing in the form con-ducted here was not such as to induce and encourage strike activity by theCompany'semployees,the conclusion is nevertheless inescapable from the record facts that thepicketing was calculated and designed to, and had the effect of, inducing and encour-aging employees of other employers-to wit,trucking companies-to refrain fromservicing the Company.The fact that the picketing was not confined to hours whenthe Company's employees ordinarily enter and leave the building;the fact that thepicketing was supplementedby oralappeals to truckdrivers to refrain from makingdeliveries to the Company; the fact that the cooperation of at least one Teamsterlocal was enlisted to respect the picket line; and the fact that the name of BensonManufacuring Co. was added to the picket sign,though Benson had no separate8 See Section 13 ofthe Act. BONNAZ, HAND EMBROIDERERS, ETC.89employees of its own-all are consistent only with that conclusion.On the factsof this case, I find no merit to the Respondent's argument that the pickets acted out-side the scope of their agency in attempting to induce truckdrivers not to make de-liveries to the Company.Nor am I able to agree with the Respondents thatInterna-tionalRice Milling Co. v. N. L. R.B., 341 U. S. 665, 671, precludes a finding thatthe solicitation of individual truckdrivers to refrain from crossing the picket lineconstituted an inducement and encouragement ofconcertedconduct within the ambitof Section 8 (b) (4). In theInternational Rice Millingcase, the picketing directedagainstthe primary employer was entirely legal, and the isolated inducement and en-couragement of individual employees not to pass that picket line, present in that case,was merely incidental to the legal picketing. In the instant case, as found below, notonly does the record establish that the primary picketing had an illegal objective, butit shows that the inducement and encouragement of employees of other employers notto cross the picket line, far from being an incidental effect of the picketing, consti-tuted the very means by which the Union sought to accomplish its illegal objective.As the Board stated, in rejecting a similar contention inDirect Transit Lines, Inc.,92 NLRB 1715, 1721,While it is true that only one driver figured in each incident, it would be mani-festly unrealistic not to take into consideration the total pattern of conductengaged in by [the Union] in connection with this controversy..On thecontrary . . . each incident was ... "part of those total activities."See alsoCapital Service, Inc.,100 NLRB 1092, 1098, decided since theRice Millingcase,where under comparable circumstances the Board rejected an argument akinto that made by the Respondent here.4As for the objective of the picketing, I reject as implausible Triestman's testimonythat the Union's sole purpose was to persuade employees to become members witha view toward seeking decertification of Sabino and eventual certification of theUnion after a majority had been secured. I think it clear from all the recordcircumstances that at least one of the primary objectives of the picketing was toimpose economic pressure upon the Company in order to force and require it todeal with the Union.That such was the Union's plan was clearly enough indicatedby Triestman before the picketing began, when, following the Company's refusaltomake a "deal" with the Union, Triestman warned the Company that the Unionthen "would have to do it the tough way."The Union's failure-except for itscircularizing of employees on the first 2 days of picketing-to accompany its picket-ing by other efforts to organize the employees is scarcely consistent with its claimthat its conduct was aimed at employee persuasion rather than employer coercion.Moreover, if the Union's sole purpose, as it insists, was to enlist employee supportfor a future election, and no more, it is hardly likely that it would have engagedin such activity at a time when, as it undoubtedly knew, no new election could beheld for a considerable time to come.On the other hand, the record is replete withevidence to reinforce the conclusion here reached that the picketing was designed tohave as its main thrust the imposition of economic pressures-in the form of inter-ferenceswith deliveries and pickups-from which the Company could extricateitself only by capitulating to the Union and dealing with it.Certainly, if the Unionwas concerned only with appealing to the Company's employees to join, little pur-pose would have been served by picketing the freight entrance throughout the daythough company employees were in its vicinity only during restricted hours; therewould have been no need for oral appeals to deliverymen not to cross the picketline; and the addition to the picket sign of Benson Manufacturing Co., which hadno employees of its own, would have profited the Union nothing.There is no merit to the Respondents' argument that no unlawful objective maybe found because the picketing was unaccompanied by any current demand forrecognition and the signs stated that "collective bargaining will be requested whenauthorized by law."The fact that the Union may have masked its action behindinnocently worded signs does not render it immune from liability under Section 8 (b)'Relying onConway's Express.87 NLRB 972, affil 195 F 2d 906 (C A 2), andPittsburgh Plate Class Company,105 NLRB 740, the Respondents also contend that therecould have been no illegal inducement and encouragement of employees ofMidwest FreightForwarding Companybecause the employees of that company were privileged under theircollective-bargaining contract with their employer to refuse to cross an authorized picketlineIt is unnecessary to pass on the validity of that contention.For even if valid, itwould not negate a finding of unlawful inducement and encouragement of employees ofother tiucking companies with respect to whom the record here contains no evidence ofany similar contractual privilege 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) (C) if in fact its objective was an unlawful one.On the basis of the recordas a whole,and considering the sequence of events preceding the picketing, as wellas the character of the picketing and related conduct engaged in by the Union,I think it no less clear in this case than inInternational Brotherhood of Teamsters(Union Chevrolet Company),96 NLRB 957, 958, that "a demand for recognition ofthe [Union] by the Company was implicit in the [Union's] conduct in picketingthe Company's premises, and that the picketing, therefore, had as an object requir-ing the Company to recognize the [Union] as [such] representative.. . ..More-over, and other considerations aside, it is plain even from the Union's own picketsignsthat theultimateobject of the picketing was to require the Companyat leastat some future time to bargain with it.The Board has held that the prohibitedobject set out in Section 8 (b) (4) (A)isnot limited with "the qualification ofimmediacy."And where a union's ultimate object is to secure recognition andbargaining by an employer, its picketing to obtain that ultimate object in the faceof an existing certification of another is no less illegal than if accompanied by anexpress immediate demand. SeeUnion Chevrolet Co., supra.That brings us, then, to the Respondents' final and most seriously urged conten-tion, that Section 8 (b) (4) (C) is inapplicable here because Sabino, the certifiedrepresentative, is an individual and therefore, according to them, not "another labororganization"within the meaning of theAct.TheRespondents argue in substancethat an individual representative is not a "labor organization"within the statutorydefinition; that Section8 (b) (4) (C)was designed primarily to meet the evil ofinterunion warfare, that is, the raiding by oneunionof anotherunion;and that itwas not intended, and cannot be construed, literally or otherwise, to covera situa-tion where anindividualis the certified representative.To bolster their position,the Respondents point to the fact that various sections of the Act involvingaspectsof representation refer to individual representatives and labor organizations in thedisjunctive.5They alsostress that in construing Section 9(f)and(h)whichimpose certain filing requirements upon "labor organizations"but make no refer-ence to individual representatives,the Board has held that "an individual(unlikea labor organization)isnot required to comply with [such]filing requirements."Campbell OffsetPrintingCo. Inc.,92 NLRB 1421.See, also,Hofmann PackingCo., Inc.,87 NLRB 601. They argue, therefore, that since Section 8 (b) (4) (C)refers only to a certified "labor organization"and does not refer to a certified indi-vidual representative, consistency demands that the reference to a certified labororganization in that section be construed as excluding a certified individualrepresentative.After carefully weighing these arguments, I have reached the conclusion that touphold the Respondents' construction of Section 8 (b) (4) (C) would do violence tothe statutory intent, and for the following reasons:To begin with, I find no support in the legislative history for the Respondents'assertion that Section 8 (b) (4) (C) was intended to deal solely with the problemof inter-union raiding and of jurisdictional disputes between formally organized labororganizations.On the contrary, a reading of the committee reports and the debatesleaves no doubt that Section 8 (b) (4) (C) was basically designed to protect Boardcertifications from attacks by strikes, boycotts, and related activities, and, as acorollary, to protect employers from activities by labor organizations that wouldcompel them to violate the law by disregarding their statutory obligation to bargainwith a duly certifiedrepresentative.6Clearly, if the referencein Section8 (b) (4)5Thus, Section 2 (4) defines the term "representative" to include "any individual orlabor organization" , Section 8 (d) (4) refers to intervening certifications "under whichthe labor organization or individual which is party to the contracthas been superseded";Section 9 (c) authorizes the filing of representation petitions by "any individual or labororganization" acting on behalf of employees, and Section 9 (c) further provides fordecertificationwhere "the individual or labor organization which has been certified . . .is no longer a representative "eThus, in Senate Report No 105, 80th Cong, 1st Sess , at p. 8, it is statedBoth witnesses and committee members were in substantial accord that many unionpractices, especially secondary boycotts, jurisdictional disputes, violations of collec-tive-bargaining contracts,and strikes and boycotts against ceotcfications of the Na-ttionalLaborRelations Boardshould be subject to Federal RegulationsAt p 8 of the same report, it is stated :Strikes and boycotts having as their purpose forcing an employer to disregard hisobligation to recognize and bargain with a certified union and in lieu thereof to bar- BONNAZ, HAND EMBROIDERERS, ETC.91(C) -to a certified labor organization is read as excluding an individual representativeitwould at least in part thwart Congress' design to give protection to Board certifica-tions.And certainly an employer under a statutory duty to bargain with a certifiedindividual representativeisno lessin need of protection against coercion aimed atcompellinghim to commit an unfair labor practice than is one whose duty runs to acertified unionMoreover, a construction of Section 8 (b) (4) (C) that would in ef-fect give greater force to a certification of a union than to that of an individual wouldimpair the statutory policy of affording employees full freedom in the designationof representatives of their own choosing, whether or not formally organized laborunions.Such a construction should not be presumed in the absence of clear evidenceof such legislative intent, and there is none to be found in the legislative history.Further, I am unable to agree with the Respondents that to encompass an individualrepresentative within the term "labor organization" as used in Section 8 (b) (4) (C)would be to indulge in judicial legislation.Section 2 (5) of the act defines "labororganization" as including "any agency or employee representation committee orplan, in which employees participate and which exists for the purpose, in whole orin part, of dealing with employers concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or conditions of work." Congress intended that defi-nition tobe construed broadly,7 and it has been interpreted by the courts and theBoardto include even the most informal type of employee representation arrange-ment.8 It imposes no strain on the statutory definition to read it as includingan indi-vidual representative-in substance an employee representation committee of one-inwhose agency employees participate by dealing through that representative, as theydid through Sabino, with regard to their grievances, wages, and working conditions.A certified individual representative, like Sabino, functioning as such, stands in thesame relationship,both to employees and employers, as any other certified labororganization,and, inmy opinion, may not, at least for purposes of Section 8 (b) (4)(C), be distinguished from any such other labor organization.The cases relied upon by the Respondents, that construe the filing requirementsof Section 9 (f) and (h) as not applying to individuals, do not hold that underthe Act individual representatives may not be regarded as labor organizations for anypurpose,but merely rule that the particularcompliance requirements imposed uponlabor organizations by those specific sections are inapplicable to individuals.9Neitherthe fact that "individuals" and "labororganizations" are referred to in the disjunctivein other sections of the Act, nor the fact that elsewhere distinctions may have beendrawn between them, compels a determination that Congress intended to differentiatebetween the two for all purposes.The language of Section 8 (b) (4) (C), includingthe term "labor organization," is to be construed in the light of the statutorypurposesought to be achieved by that particular section, regardless of anymeaning or con-struction that may be given the same term in other sections of the Act.Cf.AtlanticCleaners & Dyers Inc. v. United States,286 U. S. 424,Helvering v. StockholmsEnshilda Bank,293 U. S.84; Puerto Rico v. Shell Co.,302 U. S. 253.As stated bythe Supreme Court in theAtlantic Cleanerscase,supra'Undoubtedly, there is a natural presumption that identical words used in dif-ferent parts of the same act are intended to have the same meaning. . . . But thegain with or recognize anothei union, are made unfair labor practices by paragraph[8 (b) (4)l (C).To the same effect see House Conference Report No 510, on H R 3020, 80th Cong, p 44.For comments to comparable effect made during the course of the congressional debates,see Legislative History of the Labor Management Relations Act, 1947 (Government Print-ing Office), at pp 912, 1012, 1455, 1646Though in the debates, as in the committee re-ports, the term "union" was frequently used, rather than the term "representative," todescribe the certified agent, that was not always soThus, Senator Murray, whoapproved of Section 8 (b) (4) (C) although he opposed the bill generally, stated (Legis-lative History, p 1455) :I am therefore peifectly willing to concede that strikes or boycotts are completelyunjustifiedwhere their purpose is to secure recognition of a union other than thecertifiedcollectivebargaining representative,thereby inducing an unfair laborpractice'See S Rep No 573, 74th Cong 1st Sess, p 7s See, e g,N. L B B v Iiennametal, Inc,182 F 2d 817 (C A3) , Smith VictoryCorporation,90-NLRB 2089,Mountain States Power Company,62 NLRB 119.9 And not without reason ; for the character of the information required by such- sec-tions is for the most part such as to supply internal evidence that Congress intendedthem to apply only to formally organized membership bodies. 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDpresumption is not rigid and readily yields whenever there is such variation in theconnection in which the words are used as reasonably to warrant the conclusionthat they were employed in different parts of the act with different intent.Wherethe subject matter to which the words refer is not the same in the several placeswhere they are used,or the conditions are different. . .the meaning may wellvary to meet the purposes of the law, to be arrived at by a consideration of thelanguage in which those purposes are expressed and of the circumstances underwhich the language was employed.When the language of Section8 (b) (4) (C)is,read in the light of the objectssought to be accomplished by that section,and when the definition of "labor organi-zation"appearing in Section 2 (5) is taken into account,the only reasonable con-clusion that can be reached is that the term "labor organization"as there used wasintended to include an individual bargaining representative duly certified by theBoard.Accordingly, I find thatAnn Sabino,the certified representative in this case,is a labor organization within the meaning of Section 8(b) (4) (C) of the Act.On the basis of the entire record,and for the reasons stated above, I reject theRespondents'various defenses,and conclude and find that the Respondent Unionviolated Section8 (b) (4) (C)of theAct byinducing and encouraging employeesof the Company to engage in a strike or other concerted refusal to perform servicesfor the Company,and by inducing and encouraging employees of other employersto engage in a concerted refusal to transport or handle commodities or to performservices for the Company,an object thereof being to force or require the Companyto bargain with the Respondent Union as the representative of employees of theCompany, where another labor organization had been certified as the representativeof such employees.There remains the question of whether the individual Respondents,Zachery L.Freedman and George Triestman,who are named in the complaint as agents ofthe Union,are likewise liable for the conduct found illegal.As to Triestman, therecord shows that he, as business agent and organizer for the Union,was in chargeof the picketing activities and otherwise participated as agent for the Union in theconduct here condemned.It is accordingly found that he along with the Unionviolated Section 8(b) (4) (C).As to Freedman,the complaint alleges and theanswer admits that he is and was at the times material herein the Union's president.There is no record evidence,however,to connect him personally with any of theUnion's illegal conduct.Accordingly,I shall recommend dismissal for want ofproof of the allegations of the complaint as they relate to him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union and Respondent Triestman,set forth insection III, above,occurring in connection with the operations of the Company de-scribed in section I,above, have a close, intimate,and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent Union and the Respondent Triestman haveengaged in certain unfairlaborpractices,I shall recommendthat they be orderedto cease and desist therefromand that theytake certainaffirmativeaction designedto effectuate the policiesof the Act.Upon the foregoingfindings of fact, and uponthe entire record,Imake thefollowing:CONCLUSIONS OF LAW1.Bonnaz,Hand Embroiderers,Tuckers, Stitchers,PleatersUnion, Local 66,International Ladies' Garment Workers' Union,AFL, is a labor organization withinthe meaning of the Act,and George Triestman is an agent of said labor organization.2.Since October 15, 1953, Ann Sabino has been the exclusive bargaining repre-sentative,certified by the Board, of Gemsco,Inc., in an appropriate unit, in accord-ance with the provisions of Section 9 of the Act.3.The said Ann Sabino as such certified exclusive bargaining representative is alabor organization within the meaning of Section 8(b) (4) (C) of the Act.4..From on or about February 15,1954,until at least on or about June 22, 1954,the Respondent Union and its agent, George Triestman,by inducing and encouragingemployees of the Company to engage in a strike or other concerted refusal in the IDAHO EGG PRODUCERS93course of their employment to perform services for the Company,and by inducingand encouraging employees of other employers to engage in a concerted refusalin the course of their employment to transport or otherwise handle commodities orto perform services for the Company,an object thereof being to require the Companyto recognize and bargain with the Respondent Union as a representative of com-pany employees in an appropriate unit, notwithstanding the fact that Ann Sabinohad been certified by the Board as the exclusive representative of all employees insaid appropriate unit,engaged in unfair labor practices within the meaning of Sec-tion 8 (b) (4) (C)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.6.The allegations of the complaint that Zachery L. Freedman,as agent for theRespondent Union,engaged in unfair labor practices,have not been sustained.[Recommendations omitted from publication.]AppendixNOTICE TO ALL MEMBERS OF BONNAZ,HAND EMBROIDERERS,TUCKERS, STITCHERS,PLEATERS UNION,LOCAL 66, INTERNATIONAL LADIES' GARMENT WORKERS' UNION,AFLPursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify you that:During the effective period of the certification issued by the Regional Directorfor theNational LaborRelations Board on October15, 1953, in Case No.2-RM-535,or any other certificationby theBoard of a bargaining represen-tative, other than the undersigned labor organization,we will not engage in,or induce or encourage the employees of Gemsco,Inc., or of any employer, toengage in, a strike or concerted refusal in the course of their employment touse, manufacture,process, transport,or otherwise handle or work on,any goods,articles,materials,or commodities,or to perform any services,where an objectthereof is to force or require the aforesaid Company to recognize or bargainwiththe undersignedUnionin the collective-bargaining unit of employees cov-ered by suchcertification.BONNAZ, HAND EMBROIDERERS,TUCKERS, STITCH-ERS,PLEATERSUNION, LOCAL66, INTERNA-TIONALLADIES'GARMENT WORKERS' UNION,AFL,Labor Organization.Dated----------------By----------------------------------------------(Agent or representative)By----------------------------------------------(George Triestman)Thisnotice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or coveredby anyother material.IDAHO EGG PRODUCERSandTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSUNION, LOCAL 983, AFL.Case No. 19-CA-924. Jan-uary 6,1955Decision and OrderOn March 23, 1954, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and111 NLRB No. 12.